Exhibit 10.2

 

Restricted Stock Agreement

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is entered into, effective as
of this           day of           , 20      (the “Grant Date”), between
American Superconductor Corporation, a Delaware corporation (the “Company”), and
          (the “Employee”).

 

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

 

1.

Issuance of Shares.

 

Effective as of the Grant Date, the Company shall issue to the Employee, subject
to the terms and conditions set forth in this Agreement and in the Company’s
2007 Stock Incentive Plan, as amended (the “Plan”),           shares (the
“Shares”) of Common Stock. The Shares shall be issued to the Employee in
consideration of employment services rendered by the Employee to the Company. As
promptly as reasonably practicable following the Grant Date, the Company shall
either issue one or more certificates in the name of the Employee for the Shares
or make book entries evidencing the Shares. The Employee agrees that the Shares
shall be subject to the forfeiture provisions set forth in Section 3 of this
Agreement and the restrictions on transfer set forth in Section 4 of this
Agreement.

 

2.

Vesting.

 

(a)     The Shares shall vest in accordance with the following vesting schedule:
[insert vesting schedule or date]. [Notwithstanding such vesting schedule, the
Shares shall vest in full upon [the earlier of (i) [insert financial targets, if
applicable] or (ii)] a Change in Control of the Company (as defined below).]

 

(b)     For purposes of the Agreement, a “Change in Control” shall be deemed to
have occurred upon the occurrence of the following events: (i) any “person”, as
such term is used in Section 13(d) and 14(d) of the Exchange Act (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company), is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities; (ii) during any period of two
consecutive years ending during the term of this Agreement, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect any transaction described in clause (i), (iii) or (iv) of
this Section 2(b)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were either directors at the beginning of the
period or whose election or whose nomination for election was previously so
approved, cease for any reason to constitute a majority of the Board; (iii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or there occurs the sale or disposition by the Company of all or
substantially all of the Company’s assets. The Board shall have full and final
authority, which shall be exercised in its sole discretion, to determine
conclusively whether a Change in Control has occurred pursuant to the above
definition, the date of the occurrence of such Change in Control and any
incidental matters relating thereto.

 

 

--------------------------------------------------------------------------------

 

 

3.

Forfeiture of Unvested Shares Upon Employment Termination.

 

Unless otherwise determined by the Board, in the event that the Employee ceases
to be employed by the Company for any reason or no reason, with or without
cause, all of the Shares that are unvested as of the time of such employment
termination shall be forfeited immediately and automatically to the Company,
without the payment of any consideration to the Employee, effective as of such
termination of employment. The Employee shall have no further rights with
respect to any Shares that are so forfeited. For purposes of the Agreement,
employment with the Company shall include employment with a parent or subsidiary
of the Company, but shall be deemed to be terminated in the event that the
subsidiary of the Company employing the Employee ceases to remain a subsidiary
of the Company following any merger, sale of stock or other corporate
transaction or event (including, without limitation, a spin-off). The Board, in
its sole discretion, shall determine all matters and questions relating to any
employment termination, including, without limitation, whether such a
termination has occurred and whether particular leaves of absence constitute
such a termination.

 

4.

Restrictions on Transfer.

 

The Employee shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
unvested Shares, or any interest therein, except that the Employee may transfer
unvested Shares (i) to or for the benefit of any spouse, child or grandchild of
the Employee, or to a trust for their benefit, provided that such Shares shall
remain subject to this Agreement (including without limitation the forfeiture
provisions set forth in Section 3 and the restrictions on transfer set forth in
this Section 4) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement
or (ii) as a part of the sale of all or substantially all of the shares of
capital stock of the Company (including pursuant to a merger or consolidation),
provided that, in accordance with Section 9 of the Plan, the securities or other
property received by the Employee in connection with such transaction upon
conversion of or in exchange for Shares that are not then vested shall remain
subject to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

5.

Escrow; Stock Power.

 

The Employee shall, upon request by the Company following execution of this
Agreement, execute joint escrow instructions or similar agreement and such
agreement shall be delivered to the Chief Financial Officer of the Company or
his or her designee (which may, but need not be, the Company or a representative
thereof), as escrow agent thereunder. The Employee shall, upon such request,
deliver to such escrow agent a stock assignment or power, duly endorsed in
blank, in the form determined by the Company, and hereby instructs the Company
to deliver to such escrow agent, on behalf of the Employee, any certificates(s)
evidencing the Shares issued hereunder. Such materials shall be held by such
escrow agent pursuant to the terms of such joint escrow instructions or similar
arrangement.

 

6.

Restrictive Legends.

 

All certificates representing Shares, if any, shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under federal or state securities law or as otherwise
determined appropriate by the Board:

 

“The shares of stock represented by this certificate are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the corporation and the registered owner of these shares (or
his predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

 

7.

Withholding Taxes; Section 83(b) Election.

 

[Alternative 1]

 

(a)     The Employee shall timely pay to the Company in cash (or have a broker
tender in cash) the amount of any federal, state or local taxes of any kind
required by law to be withheld by the Company in connection with the issuance or
vesting of the Shares. The Employee acknowledges and agrees that, to the maximum
extent permitted by law, the Company has the right to deduct from payments of
any kind otherwise due to the Employee the amount of any such taxes.

 

[Alternative 2]

 

(a) The Employee shall timely either (i) pay to the Company in cash (or have a
broker tender in cash), or (ii) deliver or surrender shares of Common Stock,
including Shares creating the withholding tax obligations, valued at their Fair
Market Value, in the amount of any federal, state or local taxes of any kind
required by law to be withheld by the Company in connection with the issuance or
vesting of the Shares in accordance with the Plan[; provided that, for purposes
of this Agreement, Employee shall be entitled to deliver or surrender shares of
Common Stock to satisfy the withholding tax obligations based on the maximum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, that are applicable to such supplemental taxable income)]. The
Employee acknowledges and agrees that, to the maximum extent permitted by law,
the Company has the right to deduct from payments of any kind otherwise due to
the Employee the amount of any such taxes. Shares of Common Stock and/or Shares
surrendered to satisfy tax withholding requirements cannot be subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements.

 

 

--------------------------------------------------------------------------------

 

 

(b)     The Employee has had an opportunity to obtain the advice of the
Employee’s own tax advisors prior to executing this Agreement and fully
understands and agrees to the provisions hereof. The Employee acknowledges that
he has been informed of the availability of making an election in accordance
with Section 83(b) of the Code (an “83(b) Election”); that such an 83(b)
Election must be filed with the Internal Revenue Service (the “IRS”) within 30
days of the issuance of the Shares to the Employee; and that the Employee is
solely responsible for evaluating the tax implications to the Employee or his or
her acquisition of the Shares under this Agreement and for making such election
if he or she so chooses. If the Employee makes an 83(b) Election, the Employee
shall be required to deliver a copy of such election to the Company promptly
after filing such election with the IRS along with proof of the timely filing
thereof with the IRS.

 

8.

Clawback.

 

The Shares issued hereunder (including any proceeds, gains or other economic
benefit actually or constructively received by the Employee upon the receipt
and/or resale of such Shares shall be subject to the provisions of any claw-back
policy implemented by the Company, including, without limitation, any claw-back
policy adopted to comply with the requirements of applicable law, including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any rules or regulations promulgated thereunder, whether or not such
claw-back policy was in place at the time of grant of such Shares.

 

9.

Miscellaneous.

 

(a)     No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Employee any right to be retained, in any position, as
an employee of the Company. The Employee further acknowledges and agrees that
the transactions contemplated hereunder and the vesting provisions set forth
herein do not constitute an express or implied process of continued engagement
as an employee until the Shares vest, for any period of time, or at all.

 

(b)     Data Privacy. As a condition of receipt of the Shares, the Employee
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this Section 9(b) by
and among, as applicable, the Company and its subsidiaries for the exclusive
purpose of implementing, administering and managing the Employee’s participation
in the Plan. The Company and its subsidiaries may hold certain personal
information about the Employee, including but not limited to, the Employee’s
name, home address, telephone number, date of birth, social security or
insurance number or other identification number, salary, nationality, job
title(s), any shares of Common Stock held in the Company or any of its
subsidiaries, and details of all awards held by the Employee, in each case, for
the purpose of implementing, managing and administering the Plan and awards held
by the Employee (the “Data”). The Company and its subsidiaries may transfer the
Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Employee’s participation in the Plan, and
the Company and its subsidiaries may each further transfer the Data to any third
parties assisting the Company and its subsidiaries in the implementation,
administration and management of the Plan. These recipients may be located in
the Employee’s country, or elsewhere, and the Employee’s country may have
different data privacy laws and protections than the recipients’ country.
Through acceptance of the Shares, the Employee authorizes such recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Employee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Company
or any of its subsidiaries or the Employee may elect to deposit the Shares. The
Data related to the Employee will be held only as long as is necessary to
implement, administer, and manage the Employee’s participation in the Plan. The
Employee may, at any time, view the Data held by the Company with respect to him
or her, request additional information about the storage and processing of the
Data with respect to him or her, recommend any necessary corrections to the Data
with respect to him or her or refuse or withdraw the consents herein in writing,
in any case without cost, by contacting his or her local human resources
representative. The Company may cancel the Employee’s ability to participate in
the Plan and, in the Board’s discretion, the Employee may forfeit any
outstanding awards under the Plan if the Employee refuses or withdraws his or
her consents as described herein. For more information on the consequences of
refusal to consent or withdrawal of consent, the Employee may contact his or her
local human resources representative.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Provisions of the Plan. This Agreement is subject to the provisions of
the Plan, a copy of which has been furnished to the Employee. Capitalized terms
not defined herein shall have the meanings set forth in the Plan.

 

(d)     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(e)     Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board.

 

(f)     Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Employee and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

 

(g)     Notice. All notices required or permitted hereunder shall be in writing
and deemed effectively given upon personal delivery or five days after deposit
in the United States Post Office, by registered or certified mail, postage
prepaid, addressed to the other party hereto at the address shown beneath his or
its respective signature to this Agreement, or at such other address or
addresses as either party shall designate to the other in accordance with this
Section 9(g).

 

(h)     Interpretation. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
vice versa. All references in this Agreement to the “Board” shall mean the Board
or a Committee or the officers referred to in Section 3(c) of the Plan to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee or officers.

 

(i)     Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(j)     Amendment. This Agreement may be amended or modified by the Company in
its discretion; provided that the Employee’s consent to such action shall be
required unless (i) the Board determines that the action, taking into account
any related action, would not materially and adversely affect the Employee’s
rights under this Agreement or (ii) the change is permitted under Section 9 or
10 of the Plan.

 

(k)     Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of law.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

AMERICAN SUPERCONDUCTOR CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title

 

 

 

Address:

114 East Main Street

     

Ayer, MA 01432

                                           

[Name of Employee]

         

Address:

           

 

 

 